Citation Nr: 1504627	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-38 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a rating in excess of 60 percent for prostate cancer, status post radical prostatectomy, with ileal conduit and scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied a compensable rating for bilateral hearing loss and a rating in excess of 60 percent for prostate cancer, status post radical prostatectomy with ileal conduit and scar.  In October 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In December 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In February 2012, the Board denied an increased (compensable) schedular rating for bilateral hearing loss (finding that the record did not raise the matter of a  higher rating on an extra-schedular basis).  At that time, the Board also remanded the Veteran's prostate cancer claim to the Agency of Original Jurisdiction (AOJ) for further development.

In April 2012, the Veteran appealed the Board's denial of a compensable rating for hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In  August 2013, the Court issued a Memorandum Decision, setting aside the Board's determination that the record did not raise a the matter of whether referral for extra-schedular consideration was warranted, remanding to the Board the matter of a higher, extra-schedular rating for further proceedings consistent with the decision.  

In April 2014, the Board remanded the matter for additional development.
Also, in a July 2013 supplemental SOC (SSOC), the AOJ continued to deny the Veteran's claim of entitlement to a rating in excess of 60 percent for prostate cancer, status post radical prostatectomy with ileal conduit and scar.  Such matter is also now again before the Board.

This appeal is now being processed  using the paperless, electronic Veterans Benefit Management System (VBMS) claims processing system.  In addition to the VBMS file, there is also an paperless, electronic Virtual VA file; the documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The Board's decision on the claim for a higher, extra-schedular rating for bilateral hearing loss is set forth below.  The claim for an increased rating for prostate cancer residuals is addressed in the remand following the order; this matter is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  At no point pertinent to the October 2007 claim for increase has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to render impractical the application of the regular schedular standards for rating the disability, and to warrant referral of this matter for extra-schedular consideration.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a February 2008 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for higher rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The letter also requested that the appellant submit any evidence in his possession pertinent to the claim, and provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Notably, the Veteran was provided notice of the actual provisions of 38 C.F.R. § 3.321(b)(1), the governing authority for extra-schedular ratings, in a May 2014 notice letter. 

After issuance of the above-described notice, and opportunity for the Veteran to respond, the October 2014 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records and reports of VA audiological evaluations, the most recent of which was conducted in June 2014.  Also of record and considered in connection with the appeal is the transcript of the December 2011 Board hearing, as well as written statements provided.  The Board finds that no additional AOJ action on the claim, prior to appellate consideration, is required. 

As for the Veteran's December 2011 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the December 2011 hearing, the undersigned VLJ identified the issues  on appeal-which included an increased rating for bilateral hearing loss.  Pertinent to this issue, information was solicited regarding the current severity of the Veteran's hearing loss, with the Veteran describing the effect his hearing loss had on his everyday life.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the submission of specific evidence was not explicitly suggested, any omission in this regard was cured by the further development subsequently  conducted pursuant to the Board's April 2014 remand.  

The Board also finds that there has been substantial compliance with Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The claim for higher, extra-schedular  Veteran's claim was remanded to have the AOJ send to the Veteran a letter informing him of the actual provisions of 38 C.F.R. § 3.321(b)(1); to request that he provide sufficient information and if necessary, authorization, to obtain outstanding pertinent evidence; and to afford him a VA  audiology examination.  As noted above, the Veteran was sent the requested notice letter in May 2014; the letter also invited him to identify relevant evidence , but, he did not respond with any information about outstanding evidence.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  In addition, as discussed above, a VA audiology examination, which addressed the functional effects of the Veteran's hearing loss, was conducted in June 2014.  Thus, the Board finds that the AOJ complied with the remand directives, to the extent possible, and that the purposes of the April 2014 remand directives were fulfilled; hence, no further action in this regard is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. at 5537, 543 (rejecting the argument that the Board lacks legal authority to consider harmless error).   See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation. Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds. To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § Diagnostic Code 6100 (2014).

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2014). 

VA's rating schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria. 38 C.F.R. § 3.321(b)(1). According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra. 

As discussed in the introduction above, the Board has already adjudicated the matter of entitlement to a compensable rating for bilateral hearing loss on a schedular basis, and determined that a compensable rating is not warranted.  Thus the only matter remaining for consideration is whether a compensable for bilateral hearing loss is warranted on an extra-schedular basis.

Considering the pertinent evidence of record in light of the above, the Board finds the matter of the Veteran's entitlement to a higher, extra-schedular rating for bilateral hearing loss must be denied.

In October 2007, the Veteran filed the current claim for an increased rating for bilateral hearing loss.  In August 2008, he had a VA audiological evaluation, during which  he checked 8 out of 10 listed activities as listening situations that gave him difficulty:  on the telephone, [w] atching television, [a]t church/synagogue; theater or large room; [o]ne to one conversation; listening to females [i]n a restaurant ;[a]t a family gathering; and [w]hen someone is whispering.  He characterized the effect of his hearing loss as "moderate."

During the Veteran's December 2011 hearing, the Veteran testified that his hearing loss affects "every portion" of his life.  He described difficulty hearing certain tones and voices, and strained inter-familial interactions.  The Veteran did not mention any employment-related difficulties due to hearing loss.  He was asked if he wanted to provide any additional testimony regarding his hearing loss and functional effects of the loss on his daily life, but he stated he felt the issue had been covered adequately.

During the June 2014 VA audiological evaluation, the examiner indicated that the Veteran's hearing loss impacted his daily life, including his ability to work.  When asked to describe the functional effects of his hearing loss, the Veteran stated that he has difficulty understanding others in the presence of background noise. 

Apart from the Veteran's VA hearing examinations, his VA treatment records for the appeal period are silent for hearing-related complaints or treatment, and indicate that the Veteran does not utilize hearing aids.

First addressing the first prong of Thun, the Board notes that the Veteran has described, as functional affects associated with his hearing loss, that he has difficulty on the telephone, watching television, difficulty hearing at places of worship, in a theater or large room, in one-on-one conversation, hearing certain tones and voices, such as listening to females in a restaurant or at a family gathering, and when someone is whispering.  He testified that his hearing loss affects "every portion" of his life, and has suggested that his hearing loss has caused strained inter-familial interactions.  However, when asked by the June 2014 examining audiologist to describe the functional effects of his hearing loss, the Veteran stated only that he has difficulty understanding others in the presence of background noise. 

The above-cited evidence clearly reflects inconsistencies in the Veteran's assertions as to the number and type of functional effects of his hearing loss, although the Board points out that assertions made in conjunction with medical evaluation and/or treatment are generally considered more reliable because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Notably, the type of effects described during the June 2014 audiology examination, in particular, are not outside the norm of what most people with any degree of hearing loss would describe.  Hence, the Veteran's credible assertions in this regard, without more, simply do not clearly render the schedular criteria inadequate for evaluating his bilateral hearing loss.

However, even if, given the mechanical nature of deriving ratings for hearing loss, the Board was to find that the applicable schedular criteria does not contemplate any of the additionally described factors-and that, accordingly, the first requirement under Thun are met-the Board must also find that the evidence, as a whole, does not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment, or repeated hospitalization-factors specifically delineated in the regulation as indicative of an exceptional or unusual disability picture.  

During the Board hearing, the Veteran testified that he is retired, and indicated that such retirement was due to his service-connected prostate cancer residuals.  There is no evidence or allegation, whatsoever, to indicate that his bilateral hearing loss was a factor in his retirement, or that the disability compromised or otherwise adversely impacted his employment when he was working.  Indeed, despite the laundry list of areas affected by his hearing impairment the Veteran has provided clearly in furtherance of his current claim for benefits, he has not mentioned any employment-related difficulties due to hearing loss.  As such, the Board finds that there simply is no persuasive evidence to support a finding that the Veteran's bilateral hearing loss has resulted in marked interference with employment at any point pertinent to the current claim for increase.  The Board further notes that that the evidence does not indicate frequent treatment-much less, frequent hospitalization-for the Veteran's service-connected bilateral hearing loss, or showing that the disability has otherwise rendered the application of the regular schedular standards impractical.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of bilateral hearing loss, appropriately evaluated as a single disability.  As the Board has fully considered the functional effects of the Veteran's hearing loss in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that as the requirements for  invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, referral of the matter for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board emphasizes that, although the Veteran is competent to describe  the functional effects of his hearing loss (considered above), as a layperson without appropriate training and expertise, he is not competent to assess the severity of his hearing loss for evaluation purposes, or to opine whether his hearing loss has resulted in marked interference with employment, or is otherwise exceptional or unusual within the meaning of 38 C.F.R. § 3.321.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, the lay assertions in this regard, to include those the Veteran advanced during the December 2011 Board hearing, are not considered more persuasive than the objective clinical findings indicating that he does not use hearing aids, and is not regularly evaluated or treated for a hearing disability he asserts is an exceptional problem.

For all the foregoing reasons, the Board finds that the matter of the Veteran's entitlement to a compensable rating for bilateral hearing loss, on an extra-schedular basis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An increased (compensable) rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action is warranted on  the Veteran's claim for an increased rating for prostate cancer residuals.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the February 2012 decision and April 2014 remand, the Board instructed the AOJ to  adjudicate the claim for service connection for bladder removal along with the claim for increased rating for prostate cancer residuals.  As previously explained,  inasmuch as the Veteran's s claim for higher rating for residuals of prostate cancer is based, in part, upon symptoms of voiding dysfunction, these matters are inextricably intertwined, and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  To date, however, the AOJ has not adjudicated the claim for service  connection for bladder removal, necessitating another remand.  See Stegall, supra.

As resolution of the claim for service connection could well impact the rating assigned for bladder cancer residuals, adjudication of the higher rating claim, at this juncture, is premature.  Hence, a remand of this matter is, again, warranted.  If the claim for service connection for bladder removal is denied, the AOJ must  furnish to the Veteran and his representative notice of the denial, and afford them full opportunity to perfect an appeal as to that issue.

On remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA and/or private treatment records.   

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014)2002); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran.  .  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.   

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for bladder removal, along with the claim for a rating in excess of 60 percent for prostate cancer residuals (the claim remaining on appeal) in light of all pertinent evidence and legal authority.

6.  If the claim for service connection for bladder removal is denied, furnish the Veteran and his representative separate notice of the denial, and afford them the appropriate opportunity to file a notice of disagreement with the denial.  

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction over this claim, a notice of disagreement, and, after the issuance of a statement of the case, a substantive appeal must be filed.

7.  If the prostate cancer claim  is denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion  of additional legal authority considered (in particular, 38 C.F.R. § 3.321(b)(1)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

8.  If the claim for service connection for bladder removal is denied, the claims file should not be returned to the Board until after the Veteran perfects an appeal as to the or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


